Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  December 21, 2016                                                              Robert P. Young, Jr.,
                                                                                            Chief Justice

  153830                                                                          Stephen J. Markman
                                                                                       Brian K. Zahra
  153889                                                                       Bridget M. McCormack
                                                                                     David F. Viviano
                                                                                 Richard H. Bernstein
                                                                                       Joan L. Larsen,
  RONNIE DANCER and ANNETTE DANCER,                                                              Justices
           Plaintiffs-Appellees,
  v                                                     SC: 153830
                                                        COA: 324314
                                                        Kalamazoo CC: 2012-000571-NO
  CLARK CONSTRUCTION COMPANY, INC.,
           Defendant-Appellant,
  and
  BETTER BUILT CONSTRUCTION SERVICES,
  INC.,
           Defendant-Appellee.

  _________________________________________/
  RONNIE DANCER and ANNETTE DANCER,
           Plaintiffs-Appellees,
  v                                                     SC: 153889
                                                        COA: 324314
                                                        Kalamazoo CC: 2012-000571-NO
  CLARK CONSTRUCTION COMPANY, INC.,
           Defendant-Appellee,
  and
  BETTER BUILT CONSTRUCTION SERVICES,
  INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the April 26, 2016
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on whether to grant the application for leave to appeal in Docket No. 153830 or
                                                                                                              2

take other action. MCR 7.305(H)(1). The parties shall file supplemental briefs within 42
days of the date of this order addressing whether the plaintiffs presented sufficient
evidence to establish genuine issues of material fact with regard to the
common-work-area doctrine’s “element three, danger creating a high degree of risk to a
significant number of workmen, and element four, a common work area.” Ormsby v
Capital Welding, Inc, 471 Mich. 45, 58-59 (2004). The parties should not submit mere
restatements of their application papers.

      The application for leave to appeal in Docket No. 153889 remains pending.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 21, 2016
       t1214
                                                                            Clerk